      Case 1:18-cv-00202-TJM-CFH Document 47 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________

SEIDMAN, et al.,

                                       Plaintiffs,
              v.
                                                               No. 1:18-CV-202
COLBY, et al.,                                                 (TJM/CFH)

                            Defendants.
______________________________________


APPEARANCES:                                     OF COUNSEL:

Law Office of Gregory P. Mouton, Jr., LLC        GREGORY PAUL MOUTON, JR., ESQ.
1441 Broadway, 6th Floor
New York, New York 10018
Attorney for Plaintiffs

Attorney General for the                         MICHAEL G. MCCARTIN, ESQ.
State of New York                                Assistant Attorney General
The Capitol
Albany, New York 12224
Attorney for defendant
Joseph Colby

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                      ORDER
       A conference was conducted on the record with counsel for all parties on

January 22, 2021. Text Minute Entry dated Jan. 22, 2021. During the conference the

Court directed that certain personnel and discipline files be delivered to the Court for an

in camera review. Id. The personnel and discipline were delivered to the Court.

       The Court has conducted an in camera review of the personnel files of defendant

Colby and New York State Trooper Dworkin. The Court has also reviewed the
      Case 1:18-cv-00202-TJM-CFH Document 47 Filed 02/09/21 Page 2 of 2




disciplinary files of New York State Trooper Dworkin. Based upon the Court’s review it

is hereby ORDERED that:

   1) Plaintiff’s request for the personnel file of defendant Colby is DENIED as nothing

      in that file is the proper subject of discovery pursuant to Rule 26 of the Federal

      Rules of Civil Procedure (“Fed. R. Civ. P.”).

   2) Plaintiff’s request for the personnel file of New York State Trooper Dworkin is

      DENIED as nothing in that file is the proper subject of discovery pursuant to Fed.

      R. Civ. P. 26.

   3) The Court has not been provided with any discipline files for defendant Colby.

   4) The Court has reviewed the discipline file of New York State Trooper Dworkin

      regarding case number 2015-0419 which was closed by investigation. The Court

      finds that file is the proper subject of discovery pursuant to Fed. R. Civ. P. 26.

      Defense counsel shall provide an unredacted copy of that file to plaintiff by March

      1, 2021.

   5) The Court has reviewed the discipline file of New York State Trooper Dworkin

      regarding case number 2018-0039 which was unfounded. The Court finds that

      file is the proper subject of discovery pursuant to Fed. R. Civ. P. 26. Given the

      nature of that investigation, defense counsel shall provide a redacted copy of that

      file to plaintiff by March 1, 2021.



   IT IS SO ORDERED.

   Dated: February 9, 2021
          Albany, New York




                                            2
